[Cite as In re Hoffman, 2011-Ohio-4266.]


                                            Court of Claims of Ohio
                                                Victims of Crime Division
                                                                        The Ohio Judicial Center
                                                              65 South Front Street, Fourth Floor
                                                                           Columbus, OH 43215
                                                                   614.387.9860 or 1.800.824.8263
                                                                              www.cco.state.oh.us



IN RE: STANLY L. HOFFMAN


STANLY L. HOFFMAN

            Applicant


 Case No. V2011-60115

Commissioners:
Karl C. Kerschner, Presiding
Susan G. Sheridan
E. Joel Wesp

ORDER OF A THREE-
COMMISSIONER PANEL

          {1}On November 24, 2010, the applicant, Stanly Hoffman, filed a compensation
application as the result of an assault which occurred on April 5, 2010. On December
6, 2010, the Attorney General issued a finding of fact and decision denying the
applicant’s claim pursuant to R.C. 2743.60(E)(1)(a), since the applicant was convicted
of a felony, tampering with records on August 24, 2009. The felony conviction was
within ten years of the occurrence of the criminally injurious conduct. On December
13, 2010, the applicant filed a request for reconsideration. On January 31, 2011, the
Attorney General rendered a Final Decision finding no reason to modify the initial
decision. On February 7, 2011, the applicant filed a notice of appeal from the January
31, 2011 Final Decision of the Attorney General. Hence, a hearing was held on this
matter on May 4, 2011 at 10:20 A.M.
          {2}The applicant appeared at the hearing, while Assistant Attorney General
Melissa Montgomery appeared on behalf of the state of Ohio.
          {3}The applicant stated he was severely beaten by fellow inmates on April 5,
2010, while he was incarcerated at the Marion Correctional Institution. The applicant
Case No. V2011-60115                     - 2 -                            ORDER


acknowledged that he had previously been convicted of a felony and pursuant to R.C.
2743.60(E)(1)(a) he is barred from receiving an award of reparations.
Case No. V2011-60115                       - 3 -                                 ORDER


        {4}The Attorney General stated that R.C. 2743.60(E)(1)(a) is clear and no
exceptions are permitted. Accordingly, the Attorney General’s Final Decision should be
affirmed. Whereupon, the hearing was concluded.
        {5}R.C. 2743.60(E)(1)(a) states:
        “(E)(1) Except as otherwise provided in division (E)(2) of this section, the
        attorney general, a panel of commissioners, or a judge of the court of claims
        shall not make an award to a claimant if any of the following applies:
        “(a) The victim was convicted of a felony within ten years prior to the criminally
        injurious conduct that gave rise to the claim or is convicted of a felony during
        the pendency of the claim.”
        {6}From review of the case file and upon full and careful consideration given to
the testimony of the applicant and the statement of the Attorney General, we find the
applicant’s claim should be denied pursuant to R.C. 2743.60(E)(1)(a), due to his felony
conviction which was within ten years of the criminally injurious conduct. Therefore,
the January 31, 2011 Final Decision of the Attorney General is affirmed.
        IT IS THEREFORE ORDERED THAT
        {7}1) The January 31, 2011 decision of the Attorney General is AFFIRMED;
        {8}2) This claim is DENIED and judgment is rendered for the state of Ohio;
Case No. V2011-60115                                        - 4 -                            ORDER


            {9}3) Costs are assumed by the court of claims victims of crime fund.




                                                              _______________________________________
                                                              KARL C. KERSCHNER
                                                              Presiding Commissioner



                                                              _______________________________________
                                                              SUSAN G. SHERIDAN
                                                              Commissioner



                                                              _______________________________________
                                                              E. JOEL WESP
                                                              Commissioner

ID #I:\VICTIMS\2011\60115\V2011-60115 Hoffman.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Marion County Prosecuting Attorney and to:
Filed 6-24-11
Jr. Vol. 2279, Pgs. 64-66
Sent to S.C. Reporter 8-23-11